Citation Nr: 0705311	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for ear pain.

4.  Entitlement to service connection for dizzy spells.

5.  Entitlement to service connection of period cramps.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from March 1999 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  

On her May 2006 substantive appeal (VA Form 9) to the Board, 
the veteran indicated she wanted a hearing before a Veterans 
Law Judge; however, she later withdrew her request for the 
hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has hearing loss that is due to any incident or event in 
military service, and sensorineural hearing loss, as an 
organic disease of the nervous system, is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has tinnitus that is due to any incident or event in military 
service, and tinnitus, as an organic disease of the nervous 
system, is not shown to have been manifested within one year 
after separation from service.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a chronic disability manifested by ear pain that is due 
to any incident or event in military service.  

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a chronic disability manifested by dizzy spells that is 
due to any incident or event in military service.  

5.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a chronic disability manifested by period cramps that is 
due to any incident or event in military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  A chronic disability manifested by ear pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

4.  A chronic disability manifested by dizzy spells was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

5.  A chronic disability manifested by period cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2005, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claims 
and its duty to assist her in substantiating her claims under 
the VCAA.  The March 2005 letter informed the veteran that VA 
would assist her in obtaining evidence necessary to support 
her claim, such as including records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  She was 
advised that it was her responsibility to send medical 
records showing she has a current disability as well as 
records showing a relationship between her claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
March 2006 SOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claim has 
been obtained and associated with the claims file.  In this 
regard, the Board notes the veteran requested treatment 
records from the VA Clinic in McAllen, Texas be obtained.  
Review of the record reveals the RO attempted to obtain the 
records but none were found.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

A.  Hearing Loss, Tinnitus, Ear Pain, Dizzy Spells

The veteran asserts that service connection for hearing loss 
and tinnitus is warranted because she was exposed to gunfire 
and loud noise from machinery in service.  She also reports 
that she has had ear pain and dizzy spells since service.  
Due to the similar medical history and similar disposition of 
the issues, the Board will address them in a common 
discussion.  

Review of the service medical records (SMRs) reveals the 
veteran's hearing was normal at her pre-enlistment 
examination in January 1999.  In March 1999, the veteran 
complained of dizziness and reported she could not hear well 
out of her right ear.  She also reported that she experienced 
pain when she woke up in the morning.  On examination, her 
left ear was normal but the right tympanic membrane was 
infected.  A diagnosis of otitis media was made, and she was 
prescribed antibiotics.  In April 1999, the veteran reported 
for follow-up examination indicating she did not return 
sooner because her ear had improved with antibiotics.  
Examination revealed her ears were clear bilaterally and the 
tympanic membranes were without erythema or bulging.  The 
veteran made no complaints as to her ears at that time and 
examination was deemed normal.

In March 2002, the veteran complained of dizziness and ear 
pain.  The treating physician noted her history of otitis 
media, and prescribed antibiotics.  The next day, the 
treating physician noted the veteran was still having 
subjective complaints of light-headedness but also noted she 
was 99% better with antibiotics.  At the veteran's separation 
examination in December 2002, she made no complaints as to 
her ears, and the examination was deemed normal.  


1.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Upon review of the pertinent evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for hearing loss.  As noted above, the 
veteran is shown to have complained of decreased hearing in 
her right ear during service.  The SMRs reveal, however, that 
her subjective complaints of hearing loss were associated 
with otitis media that improved with antibiotic treatment.  
In addition, although her hearing acuity was not tested at 
her December 2002 separation examination, she registered no 
complaints of hearing loss at that time.  In sum, the Board 
finds there is no objective medical evidence showing the 
veteran manifested hearing loss during service.  In this 
regard, the Board notes a March 1999 audiological examination 
report reveals her hearing was within normal limits and 
indicates she was not routinely exposed to hazardous noise.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Review of the record reveals, however, that there is no 
competent medical evidence of record showing the veteran 
currently has impaired hearing.  At the October 2006 VA audio 
examination, the veteran's hearing was within normal limits 
at 500 through 4000 hertz bilaterally, and there was no 
diagnosis of hearing loss.  Therefore, although the veteran 
complained of hearing loss in service, without a current 
diagnosis of hearing loss, her claim must be denied.  See 
Brammer, supra; Rabideau, supra.  

2.  Tinnitus

Review of the SMRs reveals the veteran never complained of 
tinnitus or ringing in her ears during service.  She did 
complain of tinnitus at the October 2006 VA examination but, 
after examining the veteran and reviewing her claims file, 
the VA examiner determined that is unlikely that the 
veteran's tinnitus is related to her military service.  In 
making this determination, the VA examiner noted that the 
veteran's normal hearing sensitivity does not support her 
claim of tinnitus, and that her tinnitus is infrequent as she 
reported experiencing it three times a month.  

Service connection for tinnitus on a presumptive basis is not 
available in this case, because, as noted, there is no 
indication in the evidence of record that the veteran 
manifested an organic disease of the nervous system, to 
include tinnitus, to a compensable degree within her first 
post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  In this regard, the Board again 
notes that the veteran did not complain of tinnitus until 
October 2006, which is almost four years after she was 
separated from service.

The veteran was asked to provide medical evidence showing her 
tinnitus is related to military service but no such evidence 
has been received.  Therefore, with no competent medical 
evidence indicating the veteran's tinnitus is causally 
related to her period of active military service, the claim 
for service connection for tinnitus must be denied.  See 
Hickson, supra.


3.  Ear Pain and Dizzy Spells

The evidence clearly shows the veteran was treated for otitis 
media manifested by ear pain and dizzy spells during service.  
However, as noted above, the otitis media was successfully 
treated with antibiotics and resolved with no residual 
disability, as shown by the negative physical examination at 
separation.  

The veteran has not submitted any medical evidence showing 
she currently has a disability manifested by ear pain and/or 
dizzy spells that is related to the otitis media she incurred 
during service.  In this regard, the Board notes the October 
2006 VA examination report reflects the veteran registered no 
complaints of ear pain, and specifically denied experiencing 
dizziness.  

As noted, in order to grant a claim for service connection, 
there must be medical evidence of a current disability.  The 
Court has had occasion to discuss what constitutes a 
disability.  The Court held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
In this case, although the veteran has reported experiencing 
symptoms of ear pain and dizziness, there is no objective 
evidence of any underlying pathology or clinical disability.  
Therefore, with no competent evidence of a current disability 
manifested by ear pain and/or dizzy spells, the veteran's 
claims for service connection cannot be granted.  See 
Brammer, supra; Rabideau, supra.

B.  Period Cramps

The veteran has asserted that service connection for period 
cramps is warranted because she has experienced abnormal 
stomach cramps since service, and treats them with over the 
counter medication.  The SMRs reveal the veteran consistently 
reported having abdominal pain and cramping during service; 
however, no underlying disability was ever identified.  In 
this regard, the Board notes the record contains three in-
service gynecological examination reports which reflect that 
the veteran complained of pain and cramping associated with 
her menstrual period; however, examination was normal and no 
chronic gynecological condition was identified.  See Sanchez-
Benitez v. West, supra. 

In evaluating the ultimate merit of this claim, the Board 
also notes the veteran has not submitted any medical evidence 
showing she currently has a chronic disability manifested by 
cramps that is associated with her military service.  
Therefore, the veteran's claim for service connection for 
period cramps must be denied.  See Brammer, supra; Rabideau, 
supra.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for ear pain is denied.

Entitlement to service connection for dizzy spells is denied.

Entitlement to service connection for period cramps is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


